Citation Nr: 0024137	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh with injury to muscle group 
XIV currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left hip currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a rating action in August 1999 the RO granted service 
connection for degenerative joint disease of the left knee as 
secondary to the veteran's service connected gunshot wound 
residuals of the left thigh.  A 10 percent rating was awarded 
for that disability and the veteran was also granted special 
monthly compensation based on loss of use of one foot.  No 
appeal is pending with regard to those issues.


FINDINGS OF FACT

1.  The veteran has residuals of a gunshot wound of the left 
thigh with muscle loss beneath the scar and over about one-
third of the proximal quadriceps musculature, loss of muscle 
strength, tugging about the scar on contraction of the 
suprapatellar portion of the quadriceps and some loss of 
motion and painful motion of the hip.  

2.  The veteran has degenerative changes of the left hip with 
mild limitation of motion of the hip and pain productive of 
no more than moderate hip disability.



CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 40 
percent for muscle injury to muscle group XIV of the left 
thigh are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.55, 4.56, 4.73 Code 5314 (1999).

2.  The criteria for assignment of a rating in excess of 20 
percent for degenerative joint disease of the left hip are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a Codes 5250, 5251, 5252, 5253, 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal that the veteran sustained a 
gunshot wound to the mid region of the anterior-lateral 
surface of the left thigh in November 1943.  The femur was 
exposed.  X-rays revealed no fracture.  There were numerous 
small opaque foreign bodies scattered through the soft tissue 
anteriorly and laterally. The largest measured about 5 mm. in 
size.  The wound measured 6 inches by 8 inches with marked 
loss of muscle tissue exposing the femur.  Non-viable muscle 
tissue was removed.  He was treated for infection and skin 
grafting was done.  In March 1944 it was reported that the 
veteran had been actively using the limb and receiving 
physical therapy.  There was good action of the quadriceps, 
but strength was not good.  There was some numbness distal to 
the wound.  In late April 1944 examination of the veteran's 
left thigh showed a well healed wound with a depressed area 
covered by split thickness and pinch grafts.  There was 
extensive muscle loss.  The veteran claimed that he had good 
strength of the thigh.

In a rating action in January 1946 the veteran was granted 
service connection for residuals of a gunshot wound of the 
right (sic) thigh with injury to muscle group XIV and a 20 
percent rating was assigned.

On VA examination in October 1947 the veteran reported that 
he was self employed in a confectionery store and could not 
work all day.  He reportedly lost half time from work.  He 
complained of cramps above the knee and aching after 
prolonged standing or walking.  He stated that he was unable 
to stand for more than 30 minutes.  Examination revealed that 
a large irregular wound with considerable deformity of the 
left leg.  The wound was about 8 inches by 6 inches with 
scarring and keloid formation.  

In a rating action in January 1948 the rating assigned for 
the veteran's residuals of a gunshot wound was increased to 
30 percent.

On VA examination in December 1986 the veteran complained of 
weakness of the left leg.  He stated that the left knee joint 
was completely worn out.  He had pain on walking or prolonged 
standing.  Examination revealed that he had a moderate limp 
involving the left lower extremity.  There was a prominent 
oval shaped scar over the anterolateral aspect of the left 
thigh.  There was muscle loss beneath the scar and over about 
one-third of the proximal quadriceps musculature.  There was 
tugging about the scar on contraction of the suprapatellar 
portion of the quadriceps.  There was a slight loss of knee 
extension and significant loss of flexion.

In a rating action in January 1987 the rating assigned for 
the veteran's residuals of a gunshot wound was increased to 
40 percent.

Treatment records from a private medical facility dated from 
May to September 1997 reveal that the veteran complained of 
constant pain in the knee radiating down to the shin and 
giving out of his knee when walking with increased pain.  
Examination revealed tenderness of the lateral joint line and 
distal quarter of the iliotibial band on the left.  There was 
slight edema.  He underwent physical therapy to increase 
range of motion and strength.

On VA examination in May 1998 the veteran complained of 
decreased muscle strength and difficulty walking.  He stated 
that he fatigued easily and could not walk for more than half 
a block without pain.  He had difficulty climbing even a 
short flight of stairs.  He stated that he walked with a 
cane.  Examination revealed a large indented area with 
brownish discoloration and scarring measuring 7 inches by 4 
inches replacing the anterior portion of the quadriceps 
femoris.  The scar was an inch and a quarter deep.  It was 
not adherent to underlying bone and was not tender.  There 
was an area of complete anesthesia over a 10 inch by 9 inch 
area which included the scar and extended beyond it.  Muscle 
strength was 3/5.  Range of motion of both knees was lacking 
20 degrees of full extension.  The diagnosis was severe 
muscular injury of the left quadriceps femoris.

In a letter dated in May 1998 a private physician reported 
that the veteran had severe degenerative disease of the hips 
and severe knee pain due to his service related injury.  He 
reported that the veteran was unable to walk normally.  He 
indicated that the veteran was not a candidate for knee 
replacement surgery because of nerve and vessel injury 
resulting from his shrapnel wound.

In a rating action in July 1998 the RO granted service 
connection for degenerative disease of the left hip as due to 
the veteran's gunshot wound residuals.  A 20 percent rating 
was assigned for that disability.

The veteran and his wife testified at a hearing before a 
hearing officer at the RO in May 1999.  The veteran stated 
that he had no feeling in the area of the gunshot wound scar 
on his left thigh.  He indicated that he had pain and limited 
motion of the left hip.  He stated that he used a cane in 
walking and his wife indicated that he would fall without the 
cane.  The veteran also reported that he wore a knee brace.  
He stated that he had worked for 35 years as a route salesman 
for an ice cream company and was forced to retire because the 
plant closed.  He then got a job as a toll collector with the 
Garden State Parkway and had worked there for 16 years.  He 
reported working 20 hours per week.  He reported that he 
walked with a limp on the left and that after about a half 
block he had fatigue and pain.  He related that most of the 
pain was in the knee.  There was loss of a major portion of 
the anterior thigh muscle.  There was marked limitation of 
motion of the leg and some loss of sensation below the scar.  

In a letter received in May 1999 the veteran's son-in-law 
reported that the veteran had a severe limp and had a very 
difficult time walking.  He stated that the veteran could not 
kneel or flex his leg to any degree without pain.  

On VA examination in May 1999 it was reported that range of 
motion of the left hip was to 90 degrees flexion, 20 degrees 
internal rotation and 10 degrees external rotation.  There 
was a large muscle defect of the left upper thigh with a very 
large depressed scar.  X-rays of the left hip revealed mild 
degenerative joint disease.  Diagnoses included residuals of 
a gunshot wound of the left upper thigh with a large muscle 
defect and degenerative joint disease of the left hip.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require, in evaluating a given disability, that 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55 (1998). 

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The record should 
include evidence of lowered threshold of fatigue after 
average use affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue with 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles results from through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The record should include evidence 
of hospitalization for a prolonged period for treatment of 
the wound.  The record should include consistent complaint of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups with indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Severe disability of muscles results from through and through 
or deep penetrating wound by high velocity missile, or large 
or multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The record should 
include consistent complaint of cardinal signs and symptoms 
of muscle disability worse than those shown for moderately 
severe muscle injuries and, if present, evidence of inability 
to keep up with work requirements.  Objective findings should 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the missile track.  Palpation 
should indicate loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormality in contraction.  Tests of strength, 
endurance or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in electro-
diagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (1999).

The Rating Schedule provides a 10 percent rating for moderate 
injury to muscle group XIV, the anterior thigh group, 
(sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus and tensor vaginae femoris).  A 
30 percent rating is provided where there is moderately 
severe muscle injury.  Severe injuries to muscle group XIV 
are rated as 40 percent disabling.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.73 Code 5314 (1999).

The record here shows that the veteran has residuals of a 
gunshot wound of the left thigh.  He has muscle loss beneath 
the scar and over about one-third of the proximal quadriceps 
musculature with loss of muscle strength, tugging about the 
scar on contraction of the suprapatellar portion of the 
quadriceps and some loss of motion and painful motion of the 
hip.  The veteran complains of pain and weakness of the 
thigh.  The 40 percent rating presently assigned is the 
maximum schedular rating provided for severe muscle injury to 
muscle group XIV.  There is no evidence indicating that any 
other muscle group is involved in the injury.  Accordingly, 
the Board finds that there is no schedular basis for 
assigning a higher rating for injury to muscle group XIV in 
this case.  

Degenerative arthritis established by X-ray findings is rated 
based on limitation of motion of the affected part under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes a 10 percent rating is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a Code 5003 (1999).

The rating schedule provides a 10 percent rating for malunion 
of the femur with slight hip disability.  A 20 percent rating 
is provided where there is moderate hip disability and a 30 
percent rating is provided where hip disability is marked.  
38 C.F.R. § 4.71a Code 5255 (1999).  Various ratings are also 
provided for limitation of motion of the thigh.  A 20 percent 
rating is provided where abduction of the thigh is limited to 
less than 10 degrees or where flexion is limited to 30 
degrees.  A 10 percent rating is provided where rotation is 
limited resulting in the inability to toe-out more than 15 
degrees.  38 C.F.R. § 4.71a Codes 5252, 5253 (1999).  A 30 
percent rating is provided where flexion of the thigh is 
limited to 20 degrees. 

The veteran has mild degenerative changes of the left hip.  
On the most recent VA examination in May 1999 flexion of the 
hip was limited to 90 degrees.  Internal and external 
rotation were also reduced as compared to the right hip with 
external rotation limited to 10 degrees.  The limitation of 
motion demonstrated by the evidence is not of sufficient 
severity to warrant a rating in excess of the presently 
assigned 20 percent under the appropriate diagnostic codes as 
set forth above.  Accordingly, Code 5255 is the appropriate 
code for rating the veteran's hip disability.  Since the 
limitation of motion of the veteran's hip shown is not itself 
significantly disabling and since the degenerative changes 
shown on x-ray are described as mild, the Board concludes 
that the veteran has no more than moderate hip disability and 
that the schedular criteria do not permit a rating in excess 
of 20 percent for degenerative disease of the left hip in 
this case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides: Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to these considerations:  (a) Less movement than normal (due 
to ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.).  (b) More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.).  (d) Excess 
fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

The veteran has weakness, limitation of motion and pain on 
motion of the left hip and leg which interferes with standing 
and weight-bearing.  It is in the nature of muscle injuries 
that the injured muscle tires more quickly than normal and 
becomes painful on use.  However, those symptoms are 
contemplated by the rating schedule in evaluating muscle 
injuries.  The combined rating assigned for the veteran's hip 
and thigh disabilities is 50 percent.  A rating of 60 percent 
is provided for ankylosis of a hip at as favorable angle 
between 20 degrees and 40 degrees of flexion and slight 
adduction or abduction.  38 C.F.R. § 4.71a Code 5250 (1999).  
However, the veteran's remaining functioning ability in this 
case is clearly better than that of an ankylosed joint.  
Therefore, the currently assigned ratings are appropriate.



ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound of the left thigh with injury to muscle group XIV and 
for degenerative joint disease of the left hip is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

